DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
Claims 21 and 31 are amended and claims 29 and 30 are cancelled.  Claims 21-28, 31-37, and 39-52 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-28, 31-37, and 39-52 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al. (US 2014/0076473) in view of Lopitaux (US 2013/0345336).
Regarding claims 21, 27, 28, 31-37, and 39-48, Abad et al. teaches a tire comprising a tread, a crown with a crown reinforcement, two sidewalls, two beads and a carcass reinforcement anchored to the two beads and extending from one sidewall to the other, in which the tread comprises at least one thermoplastic elastomer, the said thermoplastic elastomer being a block copolymer comprising at least one elastomer block and at least one thermoplastic block (¶17).  The amount of the thermoplastic elastomer present in the tread is from 65 to 100 phr, preferably from 70 to 100 phr, in particular from 75 to 100 phr, and even more preferably from 95 to 100 phr (¶79) (it is present in the elastomeric matrix in a predominate amount by weight).  The elastomer block can be an unsaturated elastomer block (¶36).  Abad et al. teaches that the thermoplastic elastomer is selected from the group consisting of styrene/butadiene/styrene (SBS), styrene/isoprene/styrene (SIS), styrene/butadiene/isoprene/styrene (SBIS), or styrene/butadiene/butylene/styrene (SBBS) (¶73-74).  The composition of the tread may comprise preferably less than 30 phr of reinforcing filler, such as carbon black or silica (¶92, 98).  The composition of the tread may comprise a crosslinking system known to a person skilled in the art (¶106).
Abad et al. does not teach that the crosslinking system is based on sulfur or a sulfur donor and on at least one vulcanization accelerator.  However, Lopitaux teaches a tire with a tread comprising a rubber composition (¶23) comprising a diene elastomer, a thermoplastic component, stearic acid, zinc oxide, diphenylguanidine, 2 phr of N-cyclohexyl-2-benzothiazolesulphenamide (CBS) (vulcanization accelerator), and 1.3 phr of sulfur as a crosslinking system (Table 1, Composition No. C.2).  A weight ratio between the content of sulfur and the content of the vulcanization accelerator is 0.65 (calculated by Examiner; 1.3/2.0).  Abad et al. and Lopitaux are analogous art because they are from the same field of endeavor, namely that of rubber compositions used for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use stearic acid, zinc oxide, diphenylguanidine, 2 phr of N-cyclohexyl-2-benzothiazolesulphenamide (CBS) (vulcanization accelerator), and 1.3 phr of sulfur, as taught by Lopitaux, as the crosslinking system in the rubber composition, as taught by Abad et al., and would have been motivated to do so because the components taught by Lopitaux constitute a conventional crosslinking system for rubber compositions for tire treads and one of ordinary skill in the art would have a reasonable expectation of success in using this system to crosslink the rubber of Abad et al.
	Regarding claims 22 and 23, Abad et al. teaches that the glass transition temperature of the thermoplastic elastomer is less than or equal to 25° C, preferably less than or equal to 10° C (¶23).
	Regarding claims 24-26, Abad et al. teaches that the number average molecular weight of the thermoplastic elastomer is between 30,000 and 500,000 g/mol, preferably between 40,000 and 400,000 g/mol, and most preferably between 50,000 to 300,000 g/mol (¶20).
	Regarding claims 49-51, Abad et al. teaches that the rubber composition can comprise a plasticizing agent, such as a plasticizing oil or a plasticizing resin, and more specifically, paraffinic oil (¶100, 102).
	Regarding claim 52, Abad et al. teaches that the tread for the tire is prepared in the conventional way by mixing the components in an extruder followed by the use of a die which makes the tread (extruding the tread).  The tread is patterned in the mold for curing the tire, which means the tread is placed on the tire and then the tire is cured (¶109).

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.
	Applicant argues that the crosslinking system in Lopitaux can only be used in compositions which contain an inorganic reinforcing filler in a content range of 70 to 150 phr and therefore cannot be used to crosslink the composition of Abad et al. because Abad et al. contains filler in an amount of 0 to 50 phr.  This argument is wholly unpersuasive.  The crosslinking system applies to the rubbers being crosslinked and therefore should be tailored to that aspect of the composition.  The crosslinking system of Lopitaux is designed to crosslink compositions containing a diene elastomer and a thermoplastic component and that are used for tire treads.  This is very similar to the type of composition set forth in Abad et al. and Abad et al. states that crosslinking systems known in the art may be used in the composition it teaches.  The crosslinking system used in Lopitaux is widely used to crosslink similar compositions used for tire treads.  The fact that Abad et al. and Lopitaux use differing amount of reinforcing filler does not change the facts set forth regarding the elastomer and thermoplastic components.  There is no teaching in Lopitaux that the crosslinking system it teaches can only be used in compositions that also contain a similar amount of filler.  The Office has set forth why these references are combinable and provided a motivation as to why one of ordinary skill in the art would do so.  The amount of filler used in Lopitaux is immaterial to the rejection of record.  This argument is unpersuasive.
	Applicant argues that Abad et al. preferably does not use a crosslinking system in its composition and that this amounts to a teaching away of including such a system in the composition.  This is unpersuasive.  As stated in the MPEP, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.  In this case, Abad et al. states that the composition of the tread may comprise a crosslinking system known to a person skilled in the art (¶106).  Therefore, it does not criticize, discredit or otherwise discourage the use of a crosslinking system.  The disclosure of more than one alternative does not constitute a teaching away.  
	Applicant also argues that a person having ordinary skill in the art would not have been able to predict the beneficial property of heat resistance exhibited by the claimed composition and states that the instant invention has achieved unexpected results.  This argument is unpersuasive.  First, applicant has claimed no such property.  Second, even if applicant had claimed such a property, applicant has not presented or explained any results showing this unexpected property to the Office.  Further, if applicant is referring to the examples presented in the instant specification as evidence, there has been no explanation as to how they are evidence of unexpected results.  The burden is on applicant to establish that the results are unexpected and significant and this has not been done.  All applicant has done is state that the beneficial property of heat resistance has been achieved by the instant invention and provided no evidence of support.  This argument is unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767